Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Claims 1 and 11 have been amended as following:
1. (Currently Amended) A method of preventing execution of a virtual machine having dirty data on an undesirable host server in a virtualization cluster environment, the method comprising:
receiving, by a caching module of a first host server, a write data that is of-a the virtual machine (VM) and that is to be cached for the first host server, wherein the virtual machine comprises virtual hard disk files of a virtual hard disk supporting at least one virtual hard disk file format of hyper-V Virtual hard disk (VHDX) and virtual hard disk (VHD);
changing, by the caching module of the first host server, metadata of the virtual hard disk files of the virtual hard disk to a custom format after receiving the write data, wherein the metadata of the virtual hard disk files comprises a specified unique string:
initiating, by the virtual machine, a migration request to establish communication with a second host server when the virtual machine loses connection with the first host server and after the changing of the metadata of the virtual hard disk files to the custom format:
attempting, by the second host server, reading data associated with a read operation of the virtual machine:
reading, by the second host server, the specified unique string of the virtual hard disk (VHD) of the virtual machine:


rejecting, by the second host server, the migration request initiated by the virtual machine if the custom format of the virtual hard disk files is not identifiable.


11. (Currently Amended) A host server system comprising a first host server and a second host server, the first host server comprising: a processor: and
a memory having a caching module,, adapted for wherein the caching module is configured to receive receiving a write data that is of a	virtual machine (VM) and that is to be cached for-a the first host server, wherein the virtual machine comprises virtual hard disk files of a virtual hard disk supporting at least one virtual hard disk file format of formats including hyper-V Virtual hard disk (VHDX) and virtual hard disk (VHD);
the caching module is configured to change changing metadata of the virtual hard disk files of the virtual hard disk to changed metadata of the virtual hard disk files with a custom format after receiving the write data, wherein the metadata of the virtual hard disk files comprises a specified unique string :-and
the virtual machine is configured to enabling the virtual machine to migrate to initiate a migration request to establish communication with the second another host server when the virtual machine loses connection with the first host server and after the with the changed metadata of the virtual hard disk files is changed: and
the second host server is configured to check whether the custom format of the metadata of the virtual hard disk files is identifiable, to attempt to read data associated with a read operation of the virtual machine, to read the specified unique string of the virtual hard disk 


Reasons for Allowance
Claims 1 -3, 519 are allowed over prior art of records.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, US 2013/0139155 A1 discloses the migration tool 204 creates a virtual machine on the virtual machine host. In one embodiment, the migration tool 204 may convert an existing virtual machine running under a first hypervisor, to a format compatible with a target hypervisor running on a target virtual machine host. This may be referred to as a virtual to virtual (v2v) migration. For example, the migration tool 204 may convert a hard disk image which was originally created in the Virtual Machine Disk (VMDK) format for VMWare hypervisors, to the QEMU Copy On Write 2 (QCOW2) format for KVM hypervisors. A v2v migration may not involve changing the on-disk representation of the VM disk image. In another embodiment, the migration tool 204 may make a copy of the actual contents of a physical hard disk of a physical machine, and create a hard disk image on a target virtual machine. This may be referred to as a physical to virtual (p2v) migration. At block 914, the migration tool 204 creates an image of the physical machine hard disk. (e.g., hard disk of source computer system). At block 916, the migration tool 204 adds the image of the physical machine to the virtual machine created on the virtual machine host. In one embodiment, the migration tool 204 may convert the hard disk image created at block 914, to a format compatible with the hypervisor on the target virtual machine host.
However, none of the prior art, alone or in combination, anticipates or renders obvious the combination of limitations set forth in the independent claims … changing, by the caching 
The following is an examiner’s statement of reasons for allowance: 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMQUY TRUONG/Primary Examiner, Art Unit 2195